DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
This Non-Final Office Action is the first office action in response to Application Serial Number: 16/755,287, filed on April 10, 2020. Claims 1-11 and 21 are pending in this application and have been rejected below. 

Priority
The Examiner has noted this Application is a national stage entry of PCT/JP2018/037226 filed October 04, 2018 which claims foreign priority to Application JP2017-202393 filed October 19, 2017. 

Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statement (IDS) filed on April 10, 2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and is considered by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are directed towards an apparatus, claim 11 is directed towards a method and claim 21 is directed towards a non-transitory computer readable storage medium, which are among the statutory categories of invention.
Claims 1-11 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite determining the state of persons and recommending an action based on predetermined conditions.
Claim 1 recites limitations directed to an abstract idea based on certain methods of organizing human activity. Specifically, determining whether a predetermined condition regarding states of the first person and the second person is satisfied by using state information of the first person and state information of the second person, the second person being associated with the first person in association information that associates persons with each other constitutes methods based on managing personal behavior and relationships or interactions between people. The recitation of a determination unit and notification unit does not take the claim out of the certain methods of organizing human activity grouping. Thus the claim recites an abstract idea. 
The judicial exception is not integrated into a practical application. In particular, Claim 1 recites determination unit acquiring state information representing states of persons regarding a first person and a second person; and notification unit sending, at least to the first person, a notification of recommending to take a break when a predetermined condition regarding the first person and the second person is satisfied, which are limitations considered to be insignificant extra-solution activity of collecting and delivering data; see MPEP 2106.05(g). Additionally, claim 1 recites the processing apparatus, determination unit and notification unit a high-level of generality such that it amounts to no more than using generic computer components as tools to apply the instructions of the abstract idea; see MPEP 2106.05(f). Thus, the additional element do not integrate the abstract idea into practical application because it does not impose any meaningful limitations on practicing the abstract idea. Claim 1 is directed to an abstract idea. Claim 11 does not recite any additional elements and claim 21 recites a non-transitory computer readable storage medium storing a program for causing a computer to execute the method of claim 11 also amount to no more than mere instructions to apply the exception using a generic computer component; see MPEP 2106.05(f). Thus, the additional elements recited in claims 11 and 21 do not integrate the abstract idea into practical application for similar reasons as claim 1.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements in the claims other than the abstract idea per se, including processing apparatus, units, non-transitory computer readable storage medium storing a program amounts to no more than a recitation of generic computer elements utilized to perform generic computer functions the courts have identified as well-buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); electronic recordkeeping, Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log) and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II). (see at least Specification Fig. 4, [0024]). Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Therefore, since there are no limitations in the claim that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Regarding the dependent claims, dependent claims 2-9 recite steps that further narrow the abstract idea. The recitation of the determination unit, feedback unit, and generation unit does not take claims 2, 3 and 7-9 out of the certain methods of organizing human activity grouping.   Therefore claims 2-9 do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.




35 USC § 101 Analysis
The Claim 10 is eligible under 35 U.S.C. 101 because the combination of additional elements integrates the abstract idea into a practical application. Examiner finds the claim applies the abstract idea by use of a particular machine. Specifically, the claim utilizes a drinking vessel equipped with an acceleration sensor to determine whether a state of a person is suitable for taking a break based on the determined tilt. The tilt of the drinking vessel is determined based on the detection result acquired by the acceleration sensor. These limitations are found to be is found to be non-conventional and a non-generic arrangement of the known, conventional elements of the claim, with sufficient support within the specification and therefore amounts to significantly more than the abstract idea based on certain methods of organizing human activity. Thus, claim 9 is eligible under 35 U.S.C. 101. 












Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 8, 9, 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lynch et al., U.S. Publication No. 2014/0164305 [hereinafter Lynch], and further in view of Nojima et al., JP 2007140801 [hereinafter Nojima].

Referring to Claim 1, Lynch teaches: 
An information processing apparatus comprising:
determination unit acquiring state information representing states of persons regarding a first person and a second person (Lynch, [0038]), “a virtual agent may be programmed to use location information of one or more persons to inform a recommendation. As one non-limiting example, the virtual agent may be programmed to obtain location information (e.g., Global Positioning System, or GPS, coordinates) for multiple persons in a group and use that information to select a gathering place in any suitable way, for example, one that is centrally located, one that is conveniently located for as many persons as possible (e.g., as determined based on whether the gathering place is at most a threshold distance from each person in the Examiner considers the location of the multiple persons to teach the state of the first and second person; (Lynch, [0181]), “program modules” (Lynch, [Abstract]), and 
determining whether a predetermined condition regarding states of the first person and the second person is satisfied by using state information of the first person and state information of the second person, the second person being associated with the first person in association information that associates persons with each other (Lynch, [0025]), “the virtual agent may combine the use of preference information for one or more users with the use of information gleaned from the conversation in making a recommendation”; (Lynch, [Abstract]; [0023]; [0136]); and 
notification unit sending, at least to the first person, a notification of recommending when a predetermined condition regarding the first person and the second person is satisfied (Lynch, [0016]), “When the virtual agent returns a recommendation… the user would need to relay the recommendation to the rest of the group”; (Lynch, [0057]), “… a virtual agent running on a user device may interact with a virtual agent running on a server (e.g., in the cloud), for example, by forwarding information to and receiving a recommendation from the server-side virtual agent. The server-side virtual agent may interact with a single client-side virtual agent (e.g., when making a recommendation for a single user) or multiple client-side virtual agents (e.g., when making a recommendation for multiple users), as aspects of the present disclosure relating to multiple virtual agents collaborating with each other are not limited to any particular arrangement among the virtual agents” (Lynch, [0181]), “program modules”.
Lynch teaches virtual agents returning recommendations based on user preferences (see par. 0016), but Lynch does not explicitly teach: 
a notification of recommending to take a break.

a notification of recommending to take a break (Toshihide, [Abstract]), “… A communication promotion system S for promoting communication between users who use the resting room R detects a user present in the resting room R according to user identification information stored in a cup-like terminal device P2 owned by the user,… and notifies corresponding related users that there is a user associated with the related users in the resting room R”; (Toshihide, [0012]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the recommendations in Lynch to include the resting room notification limitation as taught by Toshihide. The motivation for doing this would have been to improve the method of making a joint recommendation for a plurality of persons based at least in part on the first and second information in Lynch (see par. 0006) to efficiently include the results of encouraging communication in a resting room (see Nojima par. Abstract).

Referring to Claim 2, the combination of Lynch in view of Nojima teaches the information processing apparatus according to claim 1. Lynch teaches collecting preferences from members of a group and relay the collected preferences to the virtual agent (see par. 0016) and the virtual agent may be programmed to use location information of one or more persons to inform a recommendation (see par. 0038), but Lynch does not explicitly teach: 
wherein the predetermined condition is a condition in which a state of the first person is suitable for taking a break, and the second person is staying in a break place, and the determination unit determines whether a state of the first person is suitable for taking a break by using state information of the first person, and determines whether the second person is staying in a break place by using state information of the second person.
However Nojima teaches: 
wherein the predetermined condition is a condition in which a state of the first person is suitable for taking a break, and the second person is staying in a break place, and the determination unit determines whether a state of the first person is suitable for taking a break by using state information of the first person, and determines whether the second person is staying in a break place by using state information of the second person (Nojima, [0009]-[0010]), “while the user is rest in the rest space, the other party associated with the user can be attracted to the rest room, and the communication can be deepened together with, for example, the party participating in the same project or the other party participating in the same project… the user information storage means is configured to store group attribute information indicating a certain relationship and the user identification information in association with each other…”; (Nojima, [0023]; [0027]; [0048]). 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the preferences and restrictions in Lynch to include the relationship information as taught by Nojima. The motivation for doing this would have been to improve the method of making a joint recommendation for a plurality of persons based at least in part on the first and second information in Lynch (see par. 0006) to efficiently include the results of encouraging communication in a resting room (see Nojima par. Abstract).


Referring to Claim 6, the combination of Lynch in view of Nojima teaches the information processing apparatus according to claim 1. Lynch further teaches: 
wherein the association information represents a priority level for association between persons, and when there exist a plurality of persons associated with the first person, the determination unit handles, as the second person, each of the persons in descending order of a priority level of association with the first person (Lynch, [0130]); [0137]).

Referring to Claim 8, the combination of Lynch in view of Nojima teaches the information processing apparatus according to claim 1. Lynch further teaches: 
further comprising:
generation unit acquiring attribute information indicating an attribute value for one or more attributes of a person, for each of a plurality of persons, and generating the association information by using the acquired attribute information (Lynch, [0023), “user may request a recommendation that relates to multiple persons (e.g., a recommendation for a social gathering or activity), and the virtual agent may be programmed to take into account those persons' preferences and/or restrictions in selecting the recommendation. Such preferences and/or restrictions may relate to location, scheduling, cost, and/or any other aspects of the recommendation. Other types of information regarding the persons may also be used by the virtual agent, such as age, gender, occupation, location, or any other information that may influence the recommendation”; (Lynch, [0181]), “program modules”.


Referring to Claim 9, the combination of Lynch in view of Nojima teaches the information processing apparatus according to claim 8. Lynch further teaches: 
wherein the generation unit computes a degree of association between persons by using an attribute value for each of a plurality of the persons, and generates the association information that associates persons with each other whose degree of association is equal to or larger than a predetermined value (Lynch, [0054]), “e virtual agents may be programmed to share information with each other within constraints set by the respective users. Such constraints may be established for privacy reasons or any other reason. For example, a user may wish to share different types of information with different groups of people. In some embodiments, the user may make certain information (e.g., preference and/or location information) available to a group only if all members of the group belong to a trusted circle of friends, or by applying any other desired constraint”; (Lynch, [0181]), “program modules”.

Referring to Claim 11, Lynch teaches 
A control method performed by a computer (Lynch, [0178], comprising:
acquiring state information representing states of persons regarding a first person and a second person, and determining whether a predetermined condition regarding states of the first person and the second person is satisfied by using state information of the first person and state information of the second person, the second person being associated with the first person in association information that associates persons with each other ();
sending, at least to the first person, a notification of recommending to take a break when a predetermined condition regarding the first person and the second person is satisfied ().


Referring to Claim 21, Lynch teaches: 
A non-transitory computer readable storage medium storing a program for causing a computer to execute the control method according to claim 11 (Lynch, [0179]).
Claim 21 disclose substantially the same subject matter as Claim 11, and is rejected using the same rationale as previously set forth.

Claims 3-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lynch, in view of Nojima, and further in view of Akamatsu et al., JP 2005131024 [hereinafter Akamatsu]. 

Referring to Claim 3, the combination of Lynch in view of Nojima teaches the information processing apparatus according to claim 1. Lynch teaches selecting recommendations based on preferences and/or restrictions for multiple persons (see par. 0023), however the combination of Lynch in view of Nojima does not explicitly teach: 
wherein the predetermined condition is a condition in which states of both the first person and the second person are suitable for taking a break, and the determination unit determines whether a state of the first person is suitable for taking a break by using state information of the first person, and determines whether a state of the second person is suitable for taking a break by using state information of the second person.
However Akamatsu teaches: 

At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the preferences and conditions in Lynch to include the state of an operator as taught by Akamatsu. The motivation for doing this would have been to improve the method of making a joint recommendation for a plurality of persons based at least in part on the first and second information in Lynch (see par. 0006) to efficiently include the results of improving productivity based on affective rest (see Akamatsu par. 0029).

Referring to Claim 4, the combination of Lynch in view of Nojima in view of Akamatsu teaches the information processing apparatus according to claim 3. Lynch further teaches: 
wherein when a predetermined condition is satisfied for the first person and the second person, the notification unit sends the notification to each of the first person and the second person (Lynch, [0038]), “a virtual agent may be programmed to use location information of one or more persons to inform a recommendation”; (Lynch, [0021]), “the virtual agent may inject itself into the conversation to present the requested information and/or recommendation to the participants”.

Referring to Claim 5, the combination of Lynch in view of Nojima in view of Akamatsu teaches the information processing apparatus according to claim 4. Lynch teaches a virtual agent may be programmed to use a relationship between at least two persons to inform a recommendation (see par. 0037), but Lynch does not explicitly teach:
wherein the association information indicates a priority level for association between persons, and when there exist a plurality of second persons who are associated with the first person and are in a suitable state for taking a break, the notification unit determines the second person to which the notification is to be sent, from among the plurality of second persons, based on a priority level of association with the first person, and sends the notification to the determined second person.
However Nojima teaches: 
wherein the association information indicates a priority level for association between persons, and when there exist a plurality of second persons who are associated with the first person and are in a suitable state for taking a break, the notification unit determines the second person to which the notification is to be sent, from among the plurality of second persons, based on a priority level of association with the first person, and sends the notification to the determined second person (Nojima, [0009]-[0010]), “while the user is rest in the rest space, the other party associated with the user can be attracted to the rest room, and the communication can be deepened together with, for example, the party participating in the same project or the other party participating in the same project… the user information storage means is configured to store group attribute information indicating a certain relationship and the user identification information in association with each other…”; (Nojima, [0027]), “related user”. 


Referring to Claim 7, the combination of Lynch in view of Nojima in view of Akamatsu teaches the information processing apparatus according to claim 5. Lynch further teaches: 
further comprising:
feedback unit updating a priority level of association between the first person and the second person, based on a state after the notification is sent in response to satisfaction of a predetermined condition regarding the first person and the second person (Lynch, [0129]), “initial values for the weights may be selected manually and may be adjusted based on performance in actual use (e.g., success rate in correctly identifying user intent). As another example, the weights may be established by statistical analysis of a corpus of conversation histories and manually tagged user intent…”; (Lynch, [0044]); (Lynch, [0181]), “program modules”.



Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lynch, in view of Nojima, and further in view of Keski-Pukkila et al., U.S. Publication No. 2014/0372045 [hereinafter Keski-Pukkila]. 

Referring to Claim 10, the combination of Lynch in view of Nojima teaches the information processing apparatus according to claim 1. Nojima teaches a cup-type terminal device (see par. 0024), but the combination of Lynch in view of Nojima does not explicitly teach: 
wherein a drinking vessel equipped with an acceleration sensor is associated with a person, and the determination unit determines a tilt of the drinking vessel based on a detection result acquired by the acceleration sensor of the drinking vessel associated with a person, and determines whether a state of the person is suitable for taking a break based on the determined tilt.
However Keski-Pukkila teaches: 
wherein a drinking vessel equipped with an acceleration sensor is associated with a person, and the determination unit determines a tilt of the drinking vessel based on a detection result acquired by the acceleration sensor of the drinking vessel associated with a person, and determines whether a state of the person is suitable for taking a break based on the determined tilt (Keski-Pukkila, [0291]), “When the bottle tilt angle crosses the Event Threshold value the sensor band 101 starts to record the event, and when the Drinking Event Duration Threshold value is exceeded by the increasing tilt angle of the bottle the microprocessor 201 starts recording the duration of the drinking event. When the user lowers the bottle after taking a sip, the Event Threshold has been crossed so that the tilt angle is less than the Event Threshold. Then Examiner considers the alert to drink more water to be determining whether a state of the person is suitable for taking a break; (Keski-Pukkila, [0065]; [0240]). 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the cup-type terminal device in Nojima to include the liquid container as taught by Keski-Pukkila. The motivation for doing this would have been to improve the method of urging a break in accordance with the degree of fatigue or the like of a worker in Nojima (see par. 0005) to efficiently include the results of optimized levels of hydration (see Keski-Pukkila par. Abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Stephenson et al. (US 20140278629 A1) – A method for employee attendance monitoring, including: receiving biometric information unique to an employee, the biometric information including a timestamp; identifying the employee based on the biometric information; updating a work record associated with the employee based on the timestamp in response to employee identification; analyzing the biometric information to extract a physiological parameter of the employee; updating a physiological record associated with the employee; and generating a recommendation for an employer based on the physiological record associated with the employee. 

Scheper et al. (US 9955318 B1) – A guidance system for helping users locate specific affordance configurations for use within an enterprise space. Automatically perform the steps of obtaining location information for a set of users within the enterprise space, for at least a first user proximate the display field, examining the first user's schedule information to identify locations of activities scheduled for the first user within a threshold period of time, identifying at least one affordance configuration within the enterprise space that is proximate the locations of the activities scheduled for the first user within the threshold period of time and 

B’Far et al. (US 20150220883 A1) – Systems and methods for wellness tracking and recommendations. More specifically, embodiments of the present invention provide wellness applications that integrate wearable devices with Human Resource (HR) and other enterprise application data. According to one embodiment, providing integrated wellness information can comprise retrieving enterprise application data from one or more data sources, retrieving data from one or more wearable devices of one or more employees, and applying analytics to the retrieved enterprise application data and the data retrieved from the wearable devices. The integrated wellness information can be generated based on the applied analytics and can be provided to the one or more employees through a user interface.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystol Stewart whose telephone number is (571)272-1691.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CRYSTOL STEWART/Primary Examiner, Art Unit 3624